      CASE 0:19-cv-00566-DSD-TNL Document 1 Filed 03/07/19 Page 1 of 7



                          UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
______________________________________
                                                                Case No. ____________

Tim Mackey and Daniel Shoemaker as
Trustees of the Minnesota Laborers Health
and Welfare Fund, Tim Mackey and Daniel
Shoemaker as Trustees of the Minnesota
Laborers Pension Fund, Tammy Braastad and
Tim Mackey as Trustees of the Minnesota
Laborers Vacation Fund, Fred Chase and Joe
Fowler as Trustees of the Construction
Laborers’    Education,    Training,   and
Apprenticeship Fund of Minnesota and North
Dakota, Mark Ryan and Dave Borst as
Trustees of the Minnesota Laborers
Employers Cooperation and Education Trust,
the Minnesota Laborers Health and Welfare                                    COMPLAINT
Fund, the Minnesota Laborers Pension Fund,
the Minnesota Laborers Vacation Fund, the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, and the Minnesota Laborers
Employers Cooperation and Education Trust,

       Plaintiffs,

vs.

Ice Dam Steam Team & Outdoor Services
Inc.,

      Defendant.
______________________________________

      Plaintiffs, as their Complaint against the Defendant, state and allege as follows:

                     IDENTITY OF PARTIES, JURISDICTION, VENUE

      1.      Plaintiffs are Trustees of the Minnesota Laborers Health and Welfare Fund,

the Minnesota Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the

Construction Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and

                                           1
      CASE 0:19-cv-00566-DSD-TNL Document 1 Filed 03/07/19 Page 2 of 7



North Dakota, and the Minnesota Laborers Employers Cooperation and Education Trust

(“Funds”).

       2.     The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5). The Funds are administered in accordance

with the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”),

as amended 29 U.S.C. § 1001, et seq. The Funds are exempt from federal income

taxation pursuant to the Internal Revenue Code.

       3.     Defendant Ice Dam Steam Team & Outdoor Services Inc. (“Ice Dam”) is a

Minnesota business corporation with a registered address of 2821 Louisiana Avenue

South, St. Louis Park, MN 55426. Ice Dam is an employer within the meaning of Section

(3)(5) of ERISA, 29 U.S.C. § 1002(5).

       4.     This is an action by the Funds’ Trustees as fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1); ERISA § 502(f), 29 U.S.C. § 1132(f), ERISA

§ 502(a)(3), 29 U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145. Subject matter

jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal common

law developed thereunder.

       5.     The Funds are administered in Dakota County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).

                                        FACTS

       6.     The Funds re-allege and incorporate by reference paragraphs 1-5 herein.



                                           2
      CASE 0:19-cv-00566-DSD-TNL Document 1 Filed 03/07/19 Page 3 of 7



       7.     Since at least February 19, 2018, Ice Dam has been bound to the terms of

a collective bargaining agreement negotiated between a multi-employer bargaining

committee of Landscape contractors and the Laborers District Council of Minnesota and

North Dakota on behalf of its affiliated local Unions with a term of May 1, 2017 through

April 30, 2020 (“CBA”).

       8.     The CBA provides that Ice Dam is bound to the Trust Agreement for each

of the following:   the Minnesota Laborers Health and Welfare Fund, the Minnesota

Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the Construction

Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and North Dakota,

and the Minnesota Laborers Employers Cooperation and Education Trust.

       9.     The CBA requires Ice Dam to contribute every month, not later than the

15th day of the following month, contributions to the Funds in an amount set forth in the

CBA for each hour worked by its employees covered by the CBA.

       10.    The CBA requires Ice Dam to accurately report and calculate the

contributions due and owing in any given month to the Funds on a remittance report form

which must be submitted with Ice Dam’s monthly payment to the Funds.

       11.    The CBA states that Ice Dam shall be considered delinquent for a particular

month if the required report and payment are not postmarked on or before the 15th day

of the following month.

       12.    The CBA requires Ice Dam to maintain adequate records to identify the

type of work being performed by employees to allow the Funds to determine whether Ice

Dam is accurately reporting hours to the Funds. If Ice Dam fails to maintain satisfactory

records from which the type of work being performed by an individual may reasonably be



                                           3
       CASE 0:19-cv-00566-DSD-TNL Document 1 Filed 03/07/19 Page 4 of 7



determined, Ice Dam is liable for all the hours worked by that individual for whom Ice Dam

is unable to produce satisfactory records verifying the type of work being performed by

that individual.

       13.     Independent of the CBA, 29 U.S.C. § 1059 requires employers such as Ice

Dam to maintain and preserve contemporaneously accurate documentation showing

what employees performed what CBA-covered work on what projects for what hours on

what given date.

       14.     If Ice Dam fails to maintain satisfactory records from which the type of work

being performed by an individual may reasonably be determined, Ice Dam is liable for all

of the hours worked by that individual for whom Ice Dam is unable to produce satisfactory

records verifying the type of work being performed by that individual.

       15.     The CBA states that if Ice Dam becomes delinquent, Ice Dam shall be

required to pay as liquidated damages an amount equal to ten percent of the payment

otherwise due.

       16.     The CBA states that if Ice Dam becomes delinquent, Ice Dam shall be

required to pay interest on all delinquent contributions at the rate prescribed by the

Trustees of the Funds in the Trust Agreements.

       17.     The CBA states that delinquent employers shall be required to pay all costs

of collection actually incurred by the Funds, including all attorneys’ fees, service fees,

filing fees, court reporter fees, and all other fees, costs, disbursements incurred by or on

behalf of the Funds in collecting amounts due.




                                             4
      CASE 0:19-cv-00566-DSD-TNL Document 1 Filed 03/07/19 Page 5 of 7



                            COUNT I
BREACH OF CONTRACT/FAILURE TO SUBMIT REPORTS AND CONTRIBUTIONS

       18.    The Funds re-allege and incorporate by reference paragraphs 1-17 herein.

       19.    Ice Dam breached the terms of the CBA by failing to pay the amount due

for contributions for the months of November and December 2018.

       20.    Pursuant to the remittance reports submitted by Ice Dam for the months of

November and December 2018, $3,870.90 is due and owing for unpaid contributions.

       21.    Ice Dam further breached the terms of the CBA by failing to submit the

remittance reports and contributions due and owing for the month of January 2019.

       22.    Upon information and belief, Ice Dam employed individuals performing

work covered by the CBA during the month of January 2019 on whose behalf

contributions are due and owing and continues to do so.

       23.    Every month, until this matter is resolved either through dismissal or

judgment, Ice Dam will be obligated to remit the report forms as described above as

required by the CBA and will be required to remit payment for the benefit contributions

due pursuant to the hours disclosed.

       24.    If Ice Dam fails to remit the report forms as required by the CBA during the

pendency of this litigation, the Funds will not have an adequate means of verifying the

proper amounts due and owing to the Funds, nor will the Funds have adequate means of

ascertaining the proper allocation of such contributions to Ice Dam’s employees.

       25.    In the absence of this Court's order as requested, the Funds are without

adequate remedy at law and will be subject to irreparable harm.

       26.    Ice Dam should be enjoined from further refusal and failure to remit report

forms and contributions.

                                            5
      CASE 0:19-cv-00566-DSD-TNL Document 1 Filed 03/07/19 Page 6 of 7



       27.    Ice Dam is liable to the Funds for the CBA-obligated fringe benefit amounts

for all hours worked by its employees for whom Ice Dam is unable to produce satisfactory

records verifying the type of work performed by any such individuals.

       28.    Pursuant to the CBA, Ice Dam is liable to the Funds for all attorney fees,

service fees, filing fees, court reporter fees and other legal costs and disbursements

incurred by the Funds in collecting amounts due.

      29.     Ice Dam is liable to the Funds for liquidated damages in the amount of

$387.09 the months of November and December 2018 as well as interest charges

pursuant to the CBA.

      30.     Ice Dam is liable to the Funds for liquidated damages in the amount of ten

percent any unpaid contributions due and owing for the month of January 2019 and any

other months becoming due during the pendency of this litigation and interest charges on

any unpaid contributions pursuant to the CBA.

                                      COUNT II
                                  ERISA DAMAGES

      31.     The Funds re-allege and incorporate by reference paragraphs 1-30 herein.

      32.     The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. § 1132(g).

      33.     The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

      34.     The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs demand judgment of this Court against Defendant Ice

Dam Steam Team & Outdoor Services Inc. as follows:

                                           6
        CASE 0:19-cv-00566-DSD-TNL Document 1 Filed 03/07/19 Page 7 of 7



        1.     For judgment in the amount of $3,870.90 for unpaid contributions due and

owing for the months of November and December 2018.

        2.     For an order requiring the Defendant to submit to Plaintiffs all remittance

report forms for month of January 2019 accurately and completely identifying all hours

worked by its employees covered by the CBA.

        3.     For an order requiring the Defendant to submit to Plaintiffs all remittance

report forms which become due throughout the pendency of this litigation, accurately and

completely identifying all hours worked by its employees covered by the CBA.

        4.     For judgment against Defendant for all amounts to be proven at trial for

delinquent contributions shown to be owing to the Plaintiffs pursuant to any remittance

reports submitted in connection with this action, plus all additional amounts to which the

Plaintiffs are entitled, including interest and liquidated damages.

        5.     For an award of costs, disbursements and attorney fees according to law.

        6.     Such other and future relief as the Court deems just, equitable or proper.


Date: March 7, 2019                       MCGRANN SHEA CARNIVAL
                                          STRAUGHN & LAMB, CHARTERED


                                          By:    s/ Amy L. Court
                                                   Carl S. Wosmek (Atty. No. 300731)
                                                   Amy L. Court (Atty. No. 319004)
                                                   Christy E. Lawrie (Atty. No. 388832)
                                                 800 Nicollet Mall, Suite 2600
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 338-2525
                                                 csw@mcgrannshea.com
                                                 alc@mcgrannshea.com
                                                 cel@mcgrannshea.com

                                                 Attorney for Plaintiffs
1126427.DOCX



                                             7
